Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,967,112. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-20 of the instant application are also recited in claims 1-13 of the ‘112 patent, which also recites additional limitations and some cosmetic differences that do not patentable distinguish the claims of the instant application from those of the ‘112 patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,750,862. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-20 of the instant application are also recited in claims 1-9 of the ‘862 patent, which also recites additional limitations and some cosmetic differences that do not patentable distinguish the claims of the instant application from those of the ‘862 patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6: Step 2A Prong One
Claim 1 recites storing a second data in a most effective to date data set; wherein the second data is data regarding system parameters employed in a first blood fluid removal session of a patient; and wherein a first data is data regarding the patient, the first data including one or more of a physiological parameter and time since last blood fluid removal session prior to the first blood fluid removal session of the patient; wherein at least one physiological parameter is measured in a dialysate; storing the second data in a least effective to date data set; determining whether at least one physiological parameter in a third data is closer to a target value than the first data; and replacing the data in the most effective to date data set with a fourth data if the third data is closer to the target value than the first data; wherein the third data is data regarding the patient, the data including one or more of a physiological parameter and time since last blood fluid removal session prior to a second blood fluid removal session of the patient; wherein at least one physiological parameter is measured in a dialysate; and wherein the fourth data is data regarding system parameters employed in the second blood fluid removal session of the patient; determining whether at least one physiological parameter in the third data is further from a target value than the first data; and replacing the data in the least effective to date data set with the fourth data if the third data is further from the target value than the first data; and initiating a subsequent blood fluid removal session; wherein the subsequent blood fluid removal session employs the system parameters in the most effective to date data set.
 These limitations, as drafted, given the broadest reasonable interpretation, encompass Mental Processes and Certain Methods of Organizing Human Activity, but for the recitation of generic computer components.  For example, the claim limitations encompass a user, with the aid of pen and paper, storing records of data in most and least effective data sets. The claim further encompasses mentally determining whether a physiological parameter is closer to a target value and replacing the data with a fourth data set (again aided with the use of pen and paper). The claim further encompasses mentally determining whether a physiological parameter is further from a target value and replacing the data in the least effective to date data set (again aided with the use of pen and paper). Finally, the claim encompasses manually or mentally initiating a subsequent blood fluid removal session by mentally deciding to initiate it or providing an instruction to another user to initiate it.  
It is additionally noted that the recitations of physiological parameters being measured in a dialysate encompasses simply defining the origin of the parameter but does not explicitly require carrying out a physical measurement in dialysate. In addition, it is noted that the “subsequent blood fluid removal session” employs the system parameter.  However, the claim only requires “initiating” this session which, as noted above, encompasses a user being aware of the session or instructing another user to being the session. These examples are a part of the abstract idea itself.
Claims 2-6 incorporate the abstract idea of claim 1 and further define the physiological parameter and system parameters. Therefore, these claims are also directed to an abstract idea for the reasons given above.
Claims 1-6: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.
Claims 1-6, directly or indirectly, recite the abstract idea is “carried out by a blood fluid removal system.” However, this recitation is only present in the preamble of the claim and the broadest reasonable interpretation of this “system” encompasses a generic computer component. The written description discloses that the recited computer components encompass generic components including “computer, tablet, etc. may receive input from sensors, determine appropriate action to take, and instruct appropriate components of a blood fluid removal device to take the appropriate action” (see paragraph 0079). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Claims 1-6: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.
Claims 7-14: Step 2A Prong One
Claim 7 recites storing a second data in a most effective to date data set; wherein the second data is data regarding system parameters employed in a first blood fluid removal session of a patient; and wherein a first data is data regarding the patient, the first data including one or more of a physiological parameter and time since last blood fluid removal session prior to the first blood fluid removal session of the patient; wherein at least one physiological parameter is measured in a dialysate; storing the second data in a least effective to date data set; determining whether at least one physiological parameter in a third data is closer to a target value than the first data; and replacing the data in the most effective to date data set with a fourth data if the third data is closer to the target value than the first data; wherein the third data is data regarding the patient, the data including one or more of a physiological parameter and time since last blood fluid removal session prior to a second blood fluid removal session of the patient; wherein at least one physiological parameter is measured in a dialysate; and wherein the fourth data is data regarding system parameters employed in the second blood fluid removal session of the patient; determining whether at least one physiological parameter in the third data is further from a target value than the first data; and replacing the data in the least effective to date data set with the fourth data if the third data is further from the target value than the first data; and initiating a subsequent blood fluid removal session; wherein the subsequent blood fluid removal session employs the system parameters in the most effective to date data set.
 These limitations, as drafted, given the broadest reasonable interpretation, encompass Mental Processes and Certain Methods of Organizing Human Activity, but for the recitation of generic computer components.  For example, the claim limitations encompass a user, with the aid of pen and paper, storing records of data in most and least effective data sets. The claim further encompasses mentally determining whether a physiological parameter is closer to a target value and replacing the data with a fourth data set (again aided with the use of pen and paper). The claim further encompasses mentally determining whether a physiological parameter is further from a target value and replacing the data in the least effective to date data set (again aided with the use of pen and paper). Finally, the claim encompasses manually or mentally initiating a subsequent blood fluid removal session by mentally deciding to initiate it or providing an instruction to another user to initiate it.
It is additionally noted that the recitations of physiological parameters being measured in a dialysate encompasses simply defining the origin of the parameter but does not explicitly require carrying out a physical measurement in dialysate. In addition, it is noted that the “subsequent blood fluid removal session” employs the system parameter.  However, the claim only requires “initiating” this session which, as noted above, encompasses a user being aware of the session or instructing another user to being the session. These examples are a part of the abstract idea itself.
Claims 8-14 incorporate the abstract idea of claim 7 and claims 10-14 further define the physiological parameter and system parameters. Therefore, these claims are also directed to an abstract idea for the reasons given above
Claims 7-14: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas and generally linking the abstract idea to a particular technological environment.
Claims 7-14, directly or indirectly, recite “one or more control elements…one or more sensors…an input…and control electronics…wherein the control electronics are configured to” carry out the abstract idea. The broadest reasonable interpretation of these elements encompasses a generic computer system that carries out the abstract idea. The written description discloses that the recited computer components encompass generic components including “computer, tablet, etc. may receive input from sensors, determine appropriate action to take, and instruct appropriate components of a blood fluid removal device to take the appropriate action” (see paragraph 0079). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Additionally, while the above noted components also recite functions such as recording parameters and controlling elements of the blood fluid removal system, none of the rest of the claim relies upon the recorded data or control functionality. Furthermore, claims 8-9 include additional recitations of the removal medium and control electronics along with a computer medium. However, these elements similarly recite additional, high level components, unrelated to the abstract idea, and a generic computer component that carries out the abstract idea. Therefore, these recitations simply act as a generic link of the abstract idea to a particular technological environment.
In addition to the above, recitations of a sensor monitoring parameters and an input for entry of data amount to insignificant, extra-solution data gathering activity which does not integrate the abstract idea into a practical application.
Claims 7-14: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Insignificant, extra solution, data gathering activity has been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.
Claim 15: Step 2A Prong One
Claim 15 recites receive first data regarding a patient, the data including one or more of a physiological parameter and time since last blood fluid removal session prior to a first blood fluid removal session of the patient; receive second data regarding system parameters employed in the first blood fluid removal session of the patient; determine, based on the first and second received data, whether at least one physiological parameter of the patient improved as a result of the system parameters employed; determine whether a value of current patient data is within a predetermined range of a corresponding value of first received data; received third data regarding the patient, the data including one or more of a physiological parameter and time since last blood fluid removal session prior to a second blood fluid removal session of the patient; wherein at least one physiological parameter is measured in a dialysate; receive fourth data regarding system parameters employed in the second blood fluid removal session of the patient; store the second data in a most effective to date data set; store the second data in a least effective to date data set; determine whether at least one physiological parameter in the third data is closer to a target value than the first data; and replace the data in the most effective to date data set with the fourth data if the third data is closer to the target value than the first data; determine whether at least one physiological parameter in the third data is further from a target value than the first data; and replace the data in the least effective to date data set with the fourth data if the third data is further from the target value than the first data; employ the system parameters that resulted in the data in the most effective to date data set.
These limitations, as drafted, given the broadest reasonable interpretation, encompass Mental Processes and Certain Methods of Organizing Human Activity, but for the recitation of generic computer components.  For example, the claim limitations encompass a user, with the aid of pen and paper, receiving data regarding a physiological parameter and time data of a patient and system parameters of a removal session. The claim further encompasses a user mentally determining whether patient data improved and whether patient data is within a range. The claim further encompasses receiving and storing records of data in most and least effective data sets. The claim further encompasses mentally determining whether a physiological parameter is closer to a target value and replacing the data with a fourth data set (again aided with the use of pen and paper). The claim further encompasses mentally determining whether a physiological parameter is further from a target value and replacing the data in the least effective to date data set (again aided with the use of pen and paper). Finally, the claim encompasses manually or mentally initiating a subsequent blood fluid removal session by mentally deciding to initiate it or providing an instruction to another user to initiate it.
It is additionally noted that the recitations of physiological parameters being measured in a dialysate encompasses simply defining the origin of the parameter but does not explicitly require carrying out a physical measurement in dialysate. In addition, it is noted that the “subsequent blood fluid removal session” employs the system parameter.  However, the claim only requires “initiating” this session which, as noted above, encompasses a user being aware of the session or instructing another user to being the session. These examples are a part of the abstract idea itself.
Claim 15: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas and generally linking the abstract idea to a particular technological environment.
Claims 15 recite “one or more control elements…one or more sensors…an input…and control electronics…wherein the control electronics are configured to” carry out the abstract idea. The broadest reasonable interpretation of these elements encompasses a generic computer system that carries out the abstract idea. The written description discloses that the recited computer components encompass generic components including “computer, tablet, etc. may receive input from sensors, determine appropriate action to take, and instruct appropriate components of a blood fluid removal device to take the appropriate action” (see paragraph 0079). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Additionally, while the above noted components also recite functions such as recording parameters and controlling elements of the blood fluid removal system, none of the rest of the claim relies upon the recorded data or control functionality. Therefore, these recitations simply act as a generic link of the abstract idea to a particular technological environment.
In addition to the above, recitations of a sensor monitoring parameters and an input for entry of data amount to insignificant, extra-solution data gathering activity which does not integrate the abstract idea into a practical application.
Claim 15: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Insignificant, extra solution, data gathering activity has been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.
Claims 16-20: Step 2A Prong One
Claim 16 recites storing a second data in a most effective to date data set; wherein the second data is data regarding system parameters employed in a first blood fluid removal session of a patient; and wherein a first data is data regarding the patient, the first data including one or more of a physiological parameter and time since last blood fluid removal session prior to the first blood fluid removal session of the patient; wherein at least one physiological parameter is measured in a dialysate; storing the second data in a least effective to date data set; determining whether at least one physiological parameter in a third data is closer to a target value than the first data; and replacing the data in the most effective to date data set with a fourth data if the third data is closer to the target value than the first data; wherein the third data is data regarding the patient, the data including one or more of a physiological parameter and time since last blood fluid removal session prior to a second blood fluid removal session of the patient; wherein at least one physiological parameter is measured in a dialysate; and wherein the fourth data is data regarding system parameters employed in the second blood fluid removal session of the patient; determining whether at least one physiological parameter in the third data is further from a target value than the first data; and replacing the data in the least effective to date data set with the fourth data if the third data is further from the target value than the first data; and initiating a subsequent blood fluid removal session; wherein the subsequent blood fluid removal session employs the system parameters in the most effective to date data set.
 These limitations, as drafted, given the broadest reasonable interpretation, encompass Mental Processes and Certain Methods of Organizing Human Activity, but for the recitation of generic computer components.  For example, the claim limitations encompass a user, with the aid of pen and paper, storing records of data in most and least effective data sets. The claim further encompasses mentally determining whether a physiological parameter is closer to a target value and replacing the data with a fourth data set (again aided with the use of pen and paper). The claim further encompasses mentally determining whether a physiological parameter is further from a target value and replacing the data in the least effective to date data set (again aided with the use of pen and paper). Finally, the claim encompasses manually or mentally initiating a subsequent blood fluid removal session by mentally deciding to initiate it or providing an instruction to another user to initiate it.  But for the recitation of a “non-transitory computer-readable medium comprising instructions that, when executed by a blood fluid removal device, cause the device” to carry out the abstract idea, these limitations encompass Mental Processes and Certain Methods of Organizing Human Activity.
It is additionally noted that the recitations of physiological parameters being measured in a dialysate encompasses simply defining the origin of the parameter but does not explicitly require carrying out a physical measurement in dialysate. In addition, it is noted that the “subsequent blood fluid removal session” employs the system parameter.  However, the claim only requires “initiating” this session which, as noted above, encompasses a user being aware of the session or instructing another user to being the session. These examples are a part of the abstract idea itself.
Claims 17-20 incorporate the abstract idea of claim 16 and further define the physiological parameter and system parameters. Therefore, these claims are also directed to an abstract idea for the reasons given above.
Claims 16-20: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.
Claims 16-20, directly or indirectly, recite a “non-transitory computer-readable medium comprising instructions that, when executed by a blood fluid removal device, cause the device” to carry out the abstract idea. The written description discloses that the recited computer components encompass generic components including “computer, tablet, etc. may receive input from sensors, determine appropriate action to take, and instruct appropriate components of a blood fluid removal device to take the appropriate action” (see paragraph 0079). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Claims 16-20: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.

Distinguishing Subject Matter
The following is a statement of reasons for the indication of distinguishing subject matter: The primary reason that claims 1-20 distinguish over the prior art is the inclusion of the combination of limitations of including the manner in which the “least effective to date data set” is utilized within the claims.  While the combination of Bissler, Chapman, and Keshaviah teaches determining which data set is closer or further from a target value and storing system parameters in memory, Chapman does not contemplate using the stored data to replace data with a data set having a value further from the target value and continuing the blood fluid session with the system parameters in the most effective to date data set.  Therefore, it would not have been obvious to utilize the comparison and identification of data sets further from the target value as in Keshaviah with the data stored in memory of Chapman because the references either individually or in combination do not teach the entirety of the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akonur, US Patent Application Publication No. 2011/0257891, discloses a system for establishing 	a blood fluid removal routine with an optimization routine based on target parameter values.
Parkin, US Patent Application Publication No. 2011/0087116, discloses administering blood fluid 	removal by taking parameter values closer to target values.
Ikeda, International Publication No. WO 2009/125674 A1, discloses a system for managing 	dialysis including adjusting parameter values to approach a target.
Suri, Frequent Hemodialysis Network (FHN) randomized trials: Study design, discloses deriving 	dialysis treatment sessions based on parameters meeting a predefined target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626